ON MOTION FOR REHEARING.
WOODLEY, Judge.
Relator, in his motion for rehearing, complains of the disposition of his contention regarding the allegation of the use of firearms.
As originally prepared, the indictment contained the allegation “and then and there by using and exhibiting a firearm, to-wit, a pistol.”
*460This allegation was stricken from the indictment by a line drawn through such words with a pencil.
It is not shown that such allegation was stricken from the indictment after it had been returned by the grand jury, unless the docket entry offered by relator be considered sufficient for that purpose.
The docket sheet as shown by relator’s Exhibit No. 4 contains the following entry:
“12/20/35 State dismissed firearms count before announcement by either party to which defendant excepted.”
Relator, relying upon such proof, is in no position to complain that the docket entry is insufficient to show the consent of the court to the dismissal by the district attorney of the capital feature of the charge.
Upon appeal, a different question might be presented. But in this proceeding relator is bound to show the illegality of his conviction and confinement.
Whether the capital feature of the indictment was stricken prior to the return of the indictment or was thereafter dismissed with the consent of the court as indicated by the docket entry offered by relator, the trial was upon a charge of robbery, a non-capital offense.
We express the view that the trial court, where possible, should grant the request of an indigent accused for counsel in any felony case. But, the statute does not so provide.
Relator’s motion for rehearing is overruled.
Opinion approved by the court.